DETAILED ACTION
Allowable Subject Matter
Claims 272-277 and 283-286 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 268 and 279 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagaki et al. JP 2010152178 (attached translation) hereinafter referred to as Tagaki in view of Kompanets US 2015/0304646 hereinafter referred to as Kompanets.
In regards to claim 268, Tagaki teaches:
“A method for displaying video data, the video data specifying video frames for display at a frame rate”
Tagaki teaches an image display device (title).  Tagaki page 8 teaches displaying an image at a frame rate of 30 Hz using the image display device 1.
“the method comprising: in real time, processing the video data to yield a sequence of [images displayed] at the frame rate; applying the phase modulator control signals to .... an illuminated two-dimensional spatial phase modulator ....; and directing resulting phase-modulated light to a viewing area”
Tagaki page 8 teaches when displaying an image at a frame rate of 30 Hz using the image display device 1, when the phase modulation means 40 modulates the phase of the second beam Lb at a modulation speed equal to or higher than the frame rate.  Image display device 1 is a viewing area.  
Tagaki does not explicitly teach:
“to yield a sequence of phase-modulator control signals” and “[applying] control signals to pixels of an illuminated two-dimensional spatial phase modulator, the phase modulator control signals specifying different phase delays to be applied by different pixels of the illuminated two-dimensional spatial phase modulator”
	Kompanets teaches a three dimensional display (title).  Kompanets paragraph [0034] teaches the video projector microdisplay, the structure of FLCOS type was chosen [7, 8] representing a matrix of display cells—pixels with FLC.  This defines the cells as pixels.  Kompanets teaches in [0037] The modulator or display cell is controlled with alternating sign electric pulses from the electric voltage source 18.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Tagaki in view of Kompanets to have included the features of “to yield a sequence of phase-modulator control signals” and “[applying] control signals to pixels of an illuminated two-dimensional spatial phase modulator, the phase modulator control signals specifying different phase delays to be applied by different pixels of the illuminated two-dimensional spatial phase modulator” for the creation of reliable and durable three-dimensional display capable to generate and visualize with high quality in real time and at lower control voltage 30-100 sections of the displayed three-dimensional object (Kompanets [0030]).
In regards to claim 279, Tagaki/Kompanets teaches:
“Apparatus for displaying video data, the video data specifying video frames for display at a frame rate, the apparatus comprising: ...two-dimensional spatial phase modulator that receives the light ...and is operable to phase modulate the light and direct resulting phase-modulated light to a viewing area, and a data processor configured to: in real time, process the video data to yield a sequence of phase-modulator control signals at the frame rate, the phase modulator control signals specifying different phase delays to be applied by different pixels of the two-dimensional spatial phase modulator; and apply the phase modulator control signals to_pixels of the two-dimensional spatial phase modulator to cause the phase modulator to phase modulate the light”
These features are contained in claim 268.  See claim 268.
“a light source operative to emit light” and “[receives the light] from the light source”
Claim 268 contains the same limitations however is only requires the illumination of the modulator, not the light source that produces the illumination.  However, requiring something be illuminated requires some source of light, either ambient or other.  Tagaki teaches a light source 10 emitting light in the abstract.
	Claim 269-271 and 280-282 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagaki in view Kompanets in view of Hahn et al. “Optical implementation of iterative Fourier transform algorithm using spatial light modulator” 2006 hereinafter referred to as Hahn in view of Zhu et al. “Design and Characterization of DOE micro lens array for spatial light modulator” 2011 hereinafter referred to as Zhu.
In regards to claim 269, Tagaki/Kompanets teaches all the limitations of claim 268 but does not explicitly teach:
“wherein processing the video data comprises: establishing a mapping between points in a target light pattern and corresponding points on the phase modulator; using the mapping, deriving a phase function, p, that includes control values by mapping the target light pattern into a coordinate space of the phase modulator”
Hahn section 2. Iterative Fourier Transform Algorithm (IFTA) and Figure 1 using a Fresnel transform and inverse Fresnel transform that maps points of the output image plane to the points on the DOE which is encoded into the SLM.  Step (e) in IFTA teaches calculating the phase modulation profile.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Tagaki/Kompanets in view of Hahn to include the features of “wherein processing the video data comprises: establishing a mapping between points in the light pattern and corresponding points on the light modulator; using the mapping, deriving a phase function, p, that includes the control values by mapping the target light pattern into a coordinate space of the phase modulator” to improve quality factors such as diffraction efficiency of uniformity of diffraction patterns (Hahn 1. Introduction).
Tagaki/Kompanets/Hahn do not explicitly teach:
“and processing the mapped target light pattern in the coordinate space of the phase modulator”
Converting coordinates to a different space are well-known mathematical transformations.  The conversion to a different coordinates system does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Zhu teaches on page 140 equations (4) and (5) teach converting the phase function to Cartesian coordinates and coordinates of the spatial light modulator.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Tagaki/Kompanets/Hahn in view of Zhu to have included the features of “and processing the mapped target light pattern in the coordinate space of the phase modulator” because the SLM screen is composed of discrete pixels in columns and rows (Zhu page 140).
In regards to claim 270, Tagaki/Kompanets/Hahn/Zhu teach all the limitations of claim 269 and further teach:
“wherein processing the mapped target light pattern comprises optimizing a trial phase function based on comparisons of intensities in the mapped target light pattern at the points on the phase modulator to corresponding optical properties of the phase function in neighborhoods of the points.”
Zhu teaches and iteration process starting with a trial phase function.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Tagaki/Kompanets/Hahn in view of Zhu to have included the features of “wherein processing the mapped target light pattern comprises optimizing a trial phase function based on comparisons of intensities in the mapped target light pattern at the points on the phase modulator to corresponding optical properties of the phase function in neighborhoods of the points” because the SLM screen is composed of discrete pixels in columns and rows (Zhu page 140).
In regards to claim 271, Kitano/Tagaki/Hahn/Zhu teach all the limitations of claim 270 and further teach:
“comprising further amplitude-modulating the phase-modulated light”
Kompanets teaches in paragraph [0037] phase modulation of passing light is transformed into amplitude modulation due to the polarizer and analyzer.
In regards to claim 280, Tagaki/Kompanets teaches all the limitations of claim 279 and claim 280 requires similar limitations as in claim 269.  Therefore, claim 280 is rejected for similar reasoning as applied to claim 269.
	In regards to claim 281, Tagaki/Kompanets/Hahn/Zhu teaches all the limitations of claim 280 and claim 281 requires similar limitations as in claim 270.  Therefore, claim 281 is rejected for similar reasoning as applied to claim 270.
	In regards to claim 282, Tagaki/Kompanets/Hahn/Zhu teaches all the limitations of claim 281 and claim 282 requires similar limitations as in claim 271.  Therefore, claim 282 is rejected for similar reasoning as applied to claim 271.
	Claim 278 and 287 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagaki in view of Kompanets in view of Hahn in view of Zhu and further in view of Crossland et al. US 2007/0024999 hereinafter referred to as Crossland.
	In regards to claim 278, Tagaki/Kompanets teaches all the limitations of claim 268 but does not explicitly teach:
	“wherein applying the phase modulator control signals to the phase modulator comprises operating a liquid crystal-based spatial light modulator in a phase-only configuration”
	Crossland teaches in paragraph [0023] the kinoforms must be capable of being rapidly reconfigured, so they are presented on pixelated liquid crystal over silicon (LCOS) spatial light modulators that have been constructed to operate efficiently as phase-only modulators.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Tagaki/Kompanets/Hahn/Zhu in view of Crossland to have included the features of “wherein applying the phase modulator control signals to the phase modulator comprises operating a liquid crystal-based spatial light modulator in a phase-only configuration” because the efficiency of the display is significantly increased compared to existing systems which rely on amplitude modulation of an illuminating beam (Crossland [0007]).
	In regards to claim 287, Tagaki/Kompanets teaches all the limitations of claim 279 and claim 287 requires similar limitations as in claim 278.  Therefore, claim 287 is rejected for similar reasoning as applied to claim 278.
Response to Arguments
Applicant’s arguments with respect to claim(s) 268-287 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422